Case: 4:19-cr-00980-HEA-JMB Doc. #: 50 Filed: 04/02/20 Page: 1 of 7 PageID #: 299



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
             Plaintiff,                                 )   4:19-cr-00980-HEA-JMB
                                                        )
            v.                                          )
                                                        )
HAITAO XIANG,                                           )
                                                        )
                 Defendant.                             )

        REPLY TO DEFENDANT’S RESPONSE TO GOVERNMNET MOTION
      FOR PROTECTIVE ORDER FOR HIGHLY CONFIDENTIAL MATERIALS

          COMES NOW the United States of America by and through its attorneys, Tiffany Becker,

Attorney for the United States for the Eastern District of Missouri, acting under authority conferred

by 28 U.S.C. § 515, and Matthew T. Drake and Gwendolyn E. Carroll, Assistant United States

Attorneys for said District, and replies to defendant Xiang’s response to the Government’s motion

to seeking a protective order for highly confidential discovery materials.

          In the defendant’s March 19, 2020 Response to the Government’s motion seeking a

protective order governing Highly Confidential discovery materials – specifically, the trade secret

at issue in this case – the defendant objects to the conditions in the Government’s proposed order

precluding the defendant from accessing the trade secret and requiring counsel and defense experts

to access the trade secret in a secure space, specifically, in a government agency or office. Doc.

No. 44.

          Preliminarily, the United States notes that it remains willing and able, as it has been from

the outset of this case, to provide defense counsel with the opportunity to review the trade secret

to whatever extent defense counsel deems necessary, provided that said review takes place in a

secure government space. The United States will make any reasonable accommodations that


                                                   1
Case: 4:19-cr-00980-HEA-JMB Doc. #: 50 Filed: 04/02/20 Page: 2 of 7 PageID #: 300



defense counsel requires in order to access and review the white paper at issue in this matter, and,

as described in the government’s initial motion and reflected in the proposed order, the United

States will also give any experts agreed upon by Monsanto/Bayer/TCC (“the company”) every

reasonable opportunity to review the trade secret.

    1. A Grand Jury Made a Probable Cause Determination that the Highly Confidential
       Materials at Issue Constitute a Trade Secret.

        The defendant contends that the government carries the burden of establishing that the

materials at issue are a trade secret, but fails to cite any criminal case in support of that proposition.

Doc. No. 44 at 2-3. The cases that the defendant does cite are civil cases, in which no probable

cause finding had been made prior to the initiation of the litigation or the commencement of

discovery.    Id. (citing In re Remington Arms Co., 952 F.2d 1029, 1032 (8th Cir. 1991);

Miscellaneous Docket Matter No. 1 v. Miscellaneous Docket Matter No. 2, 197 F.3d 922, 926 (8th

Cir. 1999)). Here, as the Court is aware, a Grand Jury has made a probable cause finding that the

defendant “would and did carry out the conspiracy and effect its unlawful objects, that is the theft

and possession of trade secret information owned by Monsanto and TCC, for the benefit of a

foreign government and foreign instrumentality.” Doc. No. 17 at ¶ 22. The Indictment returned

by the Grand Jury describes, at length, the steps taken by Monsanto to protect its trade secret and

the extensive research and development that went into the creation of the white paper that lies at

the heart of this case. To the extent that the defendant contends, without legal support, that a

finding must be made at the discovery phase in a criminal trade secret case as to whether the

material at issue is or is not a trade secret before a protective order may be entered, such a finding

has been made in this matter by a Grand Jury.

        In his responsive pleading, the defendant contends that, unlike the in-house counsel in

Brown Bag Software v. Symantec Corp., 960 F.2d 1465 (9th Cir. 1992), who was prohibited from


                                                    2
Case: 4:19-cr-00980-HEA-JMB Doc. #: 50 Filed: 04/02/20 Page: 3 of 7 PageID #: 301



accessing the trade secret, he is not “is not employed with a company that is a direct competitor to

an adverse party.” Doc. No. 44 at 7. Although it is true that Monsanto/TCC is not a party in the

present matter, they are the victim in this case, and the United States has an obligation, as clearly

envisioned by Congress when passing 18 U.S.C. § 1835, to protect the rights of that victim. And,

as the Indictment alleges and the discovery provided to defense counsel makes clear, the defendant

was actively recruited by a competitor of the victim company, specifically, the Chinese Academy

of Sciences, and has subsequently established a company in the People’s Republic of China, using

the technology he stole during his employment at Monsanto/TCC. For the defendant to argue that

he, unlike in-house counsel in Brown Bag, does not occupy the position of a business competitor

with the victim company strains credulity.

    2. The Government’s Proposed Protective Order Does Not Unduly Infringe the
       Defendant’s Constitutional Rights.

        The defendant asserts that the Adam Walsh Act provides an inapposite framework for the

constitutional requirements for discovery, stating that child exploitations cases are distinguishable

from the present case, given that “a scientific white paper about agriculture . . . requires significant

review by skilled experts to prepare a defense. There, graphic images of sexual exploitation of

children that require nothing more than a cursory review to know they are illegal on their face. The

cases are not the same.” Doc. No. 44 at 9. Contrary to the defendant’s assertion, child pornography

cases often hinge on complex computer forensics, requiring extensive review of computer

forensics by expert witnesses. There is no greater sophistication in the computer forensic analysis

required in a child pornography case than there is in the present matter, and yet courts have

routinely held that there is no substantial deprivation of a defendant’s due process rights or right

to counsel where defendant experts and attorneys must view material in a secure facility.




                                                   3
Case: 4:19-cr-00980-HEA-JMB Doc. #: 50 Filed: 04/02/20 Page: 4 of 7 PageID #: 302



       The defendant also objects that, because some of his attorneys are not located in the Eastern

District of Missouri, “it would be extraordinarily burdensome to conduct frequent and extended

travel to Saint Louis.” Doc. No. 44 at 10. First, the United States notes that the defendant is, in

fact, represented by counsel located in the Eastern District of Missouri. Attorney Eric Selig, of

the firm Rosenblum Schwartz and Fry, PC, located in St. Louis, Missouri, remains entered as

counsel for defendant Xiang. But even if the defendant were represented exclusively by out of

state counsel, that would not alter the constitutional implications of requiring that his counsel

review the trade secret in a secure government space. Even where counsel and experts had to

travel cross-country in order to review evidence in a secure government facility, courts have

explicitly rejected Fifth and Sixth Amendment challenges to the discovery provisions of the Adam

Walsh Act. For example, in United States v. O’Rourke, 470 F. Supp. 2d 1049, 1058–59 (D. Ariz.

2007), defense counsel and defense experts had to travel from Ohio to Arizona to inspect evidence

at a government facility. The defendant argued that this was “unduly costly” and raised various

constitutional challenges, including concerns that his Fifth Amendment due process and Sixth

Amendment rights were unduly abridged. Id. at 1058. In rejecting the defendant’s arguments, the

court stated that “the hardship of out-of-state counsel traveling to Arizona to view evidence

generally does not implicate due process concerns” nor have denied defendant a fair trial. Id. at

1058–59. See also United States v. Butts, No. CR 05–1127–PHX–MHM, 2006 WL 3613364, *2

(D. Ariz. 2006) (rejecting defendant’s due process and ineffective assistance of counsel arguments,

stating that “when determining whether material is reasonably available to a defendant,” and thus

comporting with 5th and 6th amendment constitutional protections, “the applicable standard does

not consider expense or location as relevant factors.”); United States v. Renshaw, No. 1:05-CR-

00165, 2007 WL 710239 (S.D. Ohio 2007) (holding that requiring the defense to travel to a



                                                 4
Case: 4:19-cr-00980-HEA-JMB Doc. #: 50 Filed: 04/02/20 Page: 5 of 7 PageID #: 303



government facility “may inconvenience trial counsel and Defendant’s experts, [but] does not

preclude Defendant from preparing his case for trial,” and thus did not present a constitutional

violation); United States v. Wright, 625 F.3d 583, 614–17 (9th Cir. 2010), superseded by statute

on other grounds as stated in United States v. Mitchell, 725 Fed. Appx. 544 (9th Cir. 2018)

(unpublished) (holding that defense office’s “budget, timing, and staffing problems” did not

deprive defendant from adequately examining evidence at government facility and did not violate

the Fifth Amendment due process clause nor Sixth Amendment compulsory process and effective

assistance of counsel clauses); United States v. Doane, 501 F. Supp. 2d 897, 899–902 (E.D. Ky.

2007) (holding that additional time and expense required by travel from Kentucky to a government

facility Indianapolis did not infringe upon defendant’s constitutional rights).

       Defendants charged in child exploitation cases are not accorded less due process protection

than defendants charged under the Economic Espionage Act, and courts have repeatedly rejected

due process and right to counsel challenges to discovery parameters very similar to those outlined

in the Government’s proposed protective order. In this case, as in child exploitation cases, the

United States has an obligation to protect the rights of the victim in this matter. As indicated

above, the United States will take every reasonable measure to ensure that both counsel and any

experts who fall within the parameters of the proposed protective order are given sufficient access

to the trade secret to enable a constitutionally sound defense of defendant Xiang.

       WHEREFORE, based on the foregoing, the United States respectfully submits that the

Protective Order submitted by the United States is “necessary and appropriate” to the preservation

of the highly valuable intellectual property the defendant is alleged to have stolen from the victim

company at the behest of the People’s Republic of China.




                                                 5
Case: 4:19-cr-00980-HEA-JMB Doc. #: 50 Filed: 04/02/20 Page: 6 of 7 PageID #: 304



                                     Respectfully submitted,

                                     TIFFANY BECKER
                                     Attorney for the United States,
                                     Acting Under Authority
                                     Conferred By 28 U.S.C. § 515


                                     /s/ Gwendolyn E. Carroll
                                     Gwendolyn E. Carroll #4657003NY
                                     Assistant United States Attorney
                                     111 South 10th Street, 20th Floor
                                     St. Louis, MO 63102
                                     (314) 539-2200

                                     /s/ Matthew T Drake
                                     Matthew T. Drake #46499MO
                                     Assistant United States Attorney
                                     111 South 10th Street, 20th Floor
                                     St. Louis, MO 63102
                                     (314) 539-2200




                                        6
Case: 4:19-cr-00980-HEA-JMB Doc. #: 50 Filed: 04/02/20 Page: 7 of 7 PageID #: 305



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 2, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
counsel of record.

       /s/ Gwendolyn E. Carroll
       Gwendolyn E. Carroll #4657003NY
       Assistant United States Attorney




                                                 7
